DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in the application with claims 4-6 and 10-16 withdrawn. Claims 1-3 and 7-9 are examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a mounting platform configured for securement to a reactor core (claim 8) must be shown or the feature(s) canceled from the claim(s). While the drawings show a mounting platform (1204), the drawings do not show how the mounting platform is structurally configured to be secured to a “reactor core”. As best understood, no securement structure is shown. No new matter should be entered. 

The claim implies that the mounting platform itself has securement means which directly secures the mounting platform to a reactor core. Figure 13 shows a threaded bolt passing through the mounting platform (1204). However, this threaded bolt is not part of the mounting platform. Nor is the bolt shown secured to a “reactor core”. If the mounting platform is configured to be secured to a reactor component (e.g., core) by a fastening element (i.e., the threaded bolt in Figure 13), then the specification (and claim) should indicate such. Clarification is requested.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a nuclear reactor, does not reasonably provide enablement for other non-nuclear systems. 

It is unclear what constitutes a “control drum assembly”. It is unclear what the “control drum assembly” controls. Applicant states that “claim 1 is directed to a genus claim for control drum assemblies that may be used in multiple species of systems, one embodiment of which is disclosed in the as-filed specification” (Remarks, p. 7). The specification provides support for a control drum assembly for a nuclear reactor, but not for other embodiments. The specification does not provide support for a “control drum assembly” for a chemical reactor device, a biological device, or some other type of non-nuclear system, as alleged by Applicant (Remarks, p. 7). The disclosure does not provide enablement with other systems. The disclosure is silent as to how the control drum assembly could be used in other systems. The disclosure does not allow the skilled artisan to make and use the invention commensurate in scope with the broad claim 1. 

Federal Circuit precedent has shown that claims which are broad enough to encompass significant non-enabled subject matter will be found non-enabled:
Sitrick v. Dreamworks, LLC, 516 F.3d 993, 997-1000 (Fed. Cir. 2008) (“Because the asserted claims are broad enough to cover both movies and video games, the patents must enable both embodiments”). 
Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007) (“[d]isclosure of only mechanical side impact sensors does not permit one skilled in the art to make and use the invention as broadly as it was claimed, which includes electronic side impact sensors”). 
Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 905–09 (Fed. Cir. 2004) (claim covering two types of syringe holders was not enabled by description of only one of the syringe holders).
In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993) (the full scope of the claimed invention must be enabled).

It is suggested that claim 1 recite a “nuclear reactor control drum assembly” or a “control drum assembly for use with a nuclear reactor”.

Claim Rejections - 35 USC § 102
Claims 1-2 and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,429,203 (“Bass”).

Regarding claim 1, Bass teaches (see Fig. 1) a control drum assembly comprising:
a control drum (coupled to the end of 13 at B) (2:23-26, 3:30-33);
a control assembly (15, “actuating means”) coupled to the control drum through a drive shaft (13); and
a cage assembly (19, 27, 29, 35) positioned between the control assembly and the control drum, the cage assembly comprising one or more structural supports (27, 29, 31, “housing”) extending between at least two modular platforms (35, 93) coupled to the one or more structural supports, the at least two modular platforms configured to support one or more components (33) of the control assembly.

Regarding claim 2, Bass further teaches wherein the one or more components of the control assembly include a drive assembly (33) (Fig. 1, 2:52-56). 

Regarding claim 7, Bass further teaches a base platform (69) on an end of the cage assembly (Fig. 1).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bass, as applied to claim 1, further in view of US Patent No. 5,524,030 (“White”).

Regarding claim 3, Bass appears to be silent as to the material of the at least two modular platforms. 
White discloses a control drive housing that is made of stainless steel (5:67-6:3), which (according to Applicant) is a material configured to reflect or absorb radiation (see instant Specification, at [0042]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have the structures of Bass’ control housing, including the at least two modular platforms, comprise a material configured to reflect or absorb radiation, such as stainless steel as suggested by White, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The skilled artisan would recognize that it would be preferable for the materials within a reactor to withstand nuclear reactor conditions, such that they do not quickly degrade, and also provide the structural strength needed. 

Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Bass, as applied to claim 7, in view of US Patent No. 3,361,637 (“Dutta”).

Regarding claim 8, Bass teaches the base platform comprises a cage base platform (69), but does not appear to teach the cage base platform is coupled to a mounting platform.

Dutta discloses (see Figs. 1-2) a control assembly (31) comprising a base platform (49, 61) which comprises a cage base platform (61) and a mounting platform (49) configured to be secured to a reactor core (11) housing the control assembly (3:9-16).

A POSA would recognize that nuclear reactors and their associated instruments and structures must be seismically sound and able to withstand the forces associated with coolant flow through the reactor, and the skilled artisan would recognize that a reactor would require a structure for securing the control drums and associated structures. Further, Dutta discloses its securing mechanism is removable, permitting access to the reactor core region, for example, during refueling (e.g., 3:11-16). Thus, it would have been obvious to a POSA to modify the control drum assembly of Bass to including a base platform comprising a cage base platform and a mounting platform configured to be secured to a reactor core in order to removably secure the control drum assembly to the reactor. The result of the modification would have been predictable to the skilled artisan. 

Regarding claim 9, the modified Bass discloses that the cage base platform and the mounting platform are configured to be separated, such that the cage assembly is removable from the mounting platform and the reactor core. Furthermore, connected components are inherently separable via destruction (e.g., cutting, such in decommissioning and dismantling). 

Response to Arguments
Applicant’s arguments and amendments filed 07/28/2022 have been fully considered and are partially persuasive.

Applicant argues “[t]he mounting base 1204 is illustrated and identified at least in FIGS. 12 and 13 of the as-filed specification” (Remarks, p. 6). However, as discussed above, the figures fail to show the mounting platform configured to be secured to a reactor core. A nuclear reactor core typically refers to the portion of a nuclear reactor containing fuel assemblies, moderator, control rods, etc.1 It is unclear what structure(s) of the reactor core the mounting platform is configured to be secured to or whether the mounting platform is intended to be configured to be secured to a different structure of the nuclear reactor (e.g., reactor vessel, reactor core housing, etc.). 

Applicant’s amendments and remarks overcome one 35 U.S.C. 112 rejection but necessitate another 35 U.S.C. 112 rejection. Applicant argues “[t]hus, while, as the Office notes, the specification discloses the control drum assembly applied to a nuclear reactor, Applicant has not disclaimed other embodiments or systems that may similarly use a control drum” (Remarks, p. 7). As discussed above, the specification only provides support for using the claimed “control drum assembly” for a nuclear reactor. The specification does not provide support for using the “control drum assembly” for a chemical reactor device, a biological device, or some other type of device, as allowed for in broad claim 1. Therefore, it is unclear how the claimed subject matter enables a person skill in the art to make and use the full scope of the claimed invention. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections above. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.
Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/J.K./Examiner, Art Unit 3646             
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.nrc.gov/reading-rm/basic-ref/glossary/reactor-core.html